H. A. Pickering stored Storage and Warehouse Co. various items of household furnishings in 1920. About two years later the goods were delivered to him and there was found to be missing, a bundle containing rugs, the value of which Pickering claimed was $200. The Company claimed it was responsible only to the extent of $25 as set forth in a clause in the warehouse receipt, said clause stating that, “The responsibility of this company for any article or package listed on this receipt with the contents thereof, while in its warehouses or being carted to or from same by it, is limited to $25 unless the value thereof is made known at the time of storing, and a higher storage rate paid therefor.” This the compainy claimed Pickering failed to do. An action was brought in the Cleveland Municipal Court and Pickering there recovered the full amount asked for. Error was prosecuted by the Company and the Court of Appeals affirmed the Municipal Court.
The sole question in the Supreme Court is whether the clause in the warehouse receipt is legal, valid and binding on the depositor. The company claims that the clause was no attempt to contract for exemption against the consequences of its own negligence, but rather that it was a contract by which the value of the article or service is fixed in advance and of course the amount of recovery is limited to that value.